Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the Non-Final Office action dated 12/23/2020, and amendment to the claims, and specification, filed on 03/23/2021 have been entered and made of record. 

In light of Applicant’s amendment, the objections of record with respect to the drawings and the claims have been withdrawn.

In light of Applicant’s amendment to explicitly recite in the claims the structures responsible to perform the functional limitations of the claims, the examiner agrees that the claims no longer invoke 35 U.S.C 112(f).

Status of Claims
Claims 1-23 are pending.

Allowable Subject Matter
 The examiner has carefully reviewed Applicant’s arguments and the amended claims filed on 03/23/2021. Examiner finds Applicant’s arguments presented on page 11, regarding the distinction between the disclosure of the application and the cited teachings of Rimbold, and the amendments made to the claims to be persuasive regarding the independent claims of the disclosure. Additional search and consideration reveals Fox (US20100283662) to be the closest , the geospatial area comprising at least one critical zone and at least one permissive zone; extracting features from the satellite image data of an object in the image; classifying the object in the image based on the extracted features; comparing the extracted features of the object to previously extracted features for the geospatial area; determining delta features between the extracted features of the object and the previously extracted features for the geospatial area; determining existence of an alarm event in the geospatial area based on the delta features, the existence of the alarm event being determined when at least a portion of the delta features is located in the at least one critical zone; and transmitting an alarm event message to a communicating device when the existence of the alarm event is determined, wherein the alarm event determining determines a nonexistence of the alarm event when the delta features are located in the at least one permissive zone. Therefore, the rejections of record with respect to claims under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been withdrawn. Accordingly, claims 1-23 are allowed.

Conclusion                                                                                                                                                                                  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dalen Goodson whose telephone number is (571)272-4318.  The examiner can normally be reached on Monday- Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALEN O GOODSON/Examiner, Art Unit 2662


/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662